Citation Nr: 0212073	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-13 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for L4-L-5 bulging disc, 
lumbar myositis, and right L5 radiculopathy currently rated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel





INTRODUCTION

The veteran had active duty from January 1968 to December 
1969, with an additional period of active duty for training 
(ACTDUTRA) from June 22, 1997 to July 6, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

FINDING OF FACT

The veteran's L4-L-5 bulging discs, lumbar myositis, and 
right L5 radiculopathy closely approximates a pronounced disc 
syndrome.


CONCLUSION OF LAW

L4-L-5 bulging disc, lumbar myositis, and right L5 
radiculopathy is 60 percent disabling.  38 U.S.C.A. §  1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, Diagnostic Code 
5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a letter dated August 14, 2001, the veteran and his 
representative were notified by the RO that his appeal had 
been canceled because the VA Form 9, Appeal to the Board of 
Veteran's Appeals was not timely filed and notified the 
veteran of his right to appeal that decision.  Subsequently, 
the veteran filed a Statement in Support of his Claim that 
was received by the RO on June 4, 2001.  The RO accepted the 
veteran's June 2001 statement as a claim for an increased 
rating for the service-connected L4-L-5 bulging disc, lumbar 
myositis, and right L5 radiculopathy. 

In November 2001, the RO informed the veteran of granting a 
40 percent evaluation for L4-L-5 bulging disc, lumbar 
myositis, and right L5 radiculopathy from 10 percent to 40 
percent disabling effective June 4, 2001, the date the claim 
was filed.  Although an NOD was not of record an SSOC was 
issued in December 2002.  It appears that this was issued in 
error.  Regardless, the local representative entered a 
statement, which the Board accepts as an NOD.  Also, the 
National Representative entered a statement that the Board 
accepts as a substantive appeal.  In essence, the Board has 
an NOD, a substantive appeal and the equivalent of the SOC 
that have been filed out of order.  In view of Archbold, the 
Board accepts jurisdiction of this claim.  Archbold v. Brown, 
9 Vet. App. 124, 130 (1996).  

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp 2001).  The Board finds that the November 2001 rating 
decision, December 2002 SSOC specifically satisfy the 
requirements of 38 U.S.C.A. § 5103 of the new statute in that 
they clearly notify the veteran of the pertinent laws and 
regulations and evidence necessary to substantiate his 
increased rating claim.  In September 2001 and December 2001, 
the veteran was sent a letter notifying him of what the 
evidence must show to establish entitlement to the benefit 
sought, the evidence still needed from the veteran, what he 
can do to help with his claim, how long it will take to 
complete his claim, and when and where to send the 
information or evidence in support of his claim.  Both 
letters also notified the veteran of VA's duty to assist him 
in obtaining evidence from his claim and provided contact 
information if the veteran had any questions or was in need 
of any assistance.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). The RO has made reasonable efforts 
to obtain all pertinent medical records.  Service, private, 
and VA medical records are associated with the veteran's 
claims file.  The veteran was also afforded a VA examination.  
The Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

Evidence

A June 19, 2000 letter from the Puerto Rico National Guard 
shows that the veteran's position had been reclassified due 
to his back disability.  

A June 19, 2000 MRI report from Condado X-ray showed 
desiccation of the intervetebral disc L4and L5-S1.  The 
report also stated that there was minimal bulging of the 
corresponding annuli, but a definitive disc herniation was 
not identified at any level.  The rest of the veteran's 
examination was reported as normal.  

The veteran had a VA examination in September 2001.  The 
veteran reported that since the last C&P evaluation he fell 
from a ladder onto his back from a height of about 10 feet 
while the National Guard was active for Hurricane George.  
The veteran had complaints of constant low back pain, 
especially in the morning.  He complained of stiffness and 
sharp pain, which radiated to his right lower extremity.  He 
also complained of pain that radiated up towards his midback 
and shoulder.  He occasionally complained of cramps to his 
right anterior thigh and occasional loss of sensation of the 
thigh.  He denied fecal or urinary incontinence.  The veteran 
had moderate low back pain that was constant  The veteran 
reported severe pain associated with household chores  
Precipitating factors were listed as bending lifting, 
prolonged standing and sitting.  Alleviating factors were 
listed as using hot packs and rest.  Physical examination 
revealed that the range of motion of the veteran's back was 
flexion of 50 degrees, extension of 20 degrees and lateral 
bending right and left of 20 degrees.  He had a flat 
lumbosacral lordosis.  He had no atrophies of the lower 
extremities.  The examiner noted the findings of a CT scan 
performed in November 1998 that showed a bulging disc at L4-
L5 and nerve conduction studies.

A report from Gerty Jones, M.D. of nerve conduction studies 
of the lower extremities showed very low amplitude for right 
peroneal and otherwise normal values for velocity, latency, 
and amplitude for all motor and sensory nerves studied.  A 
needle EMG of both lower extremities showed no abnormalities 
in the muscles studied bilaterally.  It was noted that the 
findings of low amplitude of right peroneal could be second 
to a right L5 radiculopathy. 

Rating evaluation

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  Generally, the degrees of disability 
specified are considered adequate to compensate for loss of 
work from exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2001).  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (2001).  If there 
is a question as to which of two ratings should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2001).

Under Diagnostic Code 5293, which addresses intervertebral 
disc syndrome an evaluation of 40 percent is warranted with 
severe intervertebral disc syndrome with recurring attack and 
intermittent relief; and 60 percent when the veteran has 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

After having carefully reviewed the evidence of record, 
including the veteran's lay statements, the Board finds that 
the evidence supports a finding that the veteran is entitled 
to a 60 percent rating for his disability.  The most 
probative evidence in support of this finding is the report 
from the veteran's September 2001 VA examination.  The Board 
notes that a 40 percent rating contemplates a disability 
where the veteran would have intermittent relief.  The 
veteran's September 2001 VA examination shows that the 
veteran's symptomatology is more equivalent to the criteria 
considered by a 60 percent rating.  The veteran manifested 
complaints of constant low back pain, especially in the 
morning.  The veteran had moderate low back pain that was 
constant and severe pain associated with household chores.  
There were severe spasms of lumbar paravertebral muscles 
bilaterally.  The Board notes that the evaluation must 
consider the veteran's functional impairment.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  His assertions of impairment 
with slight physical activity is credible and reflects a 
pronounced syndrome.  His National Guard unit determined that 
the veteran could not run or perform sit-ups.  Push-ups and 
walking were limited to APFT.  In sum, the veteran's 
restriction in the ability to run, perform routine chores, 
walk, perform a sit-up or push-up reflects that his 
functional impairment is more than just severe. 

In this case, the evidence supports the claim.  38 U.S.C.A. § 
5107 (West 1991 & Supp. 2001).  Also, referral for 
extraschedular consideration is not warranted because 
exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001). The evidence does not 
provide any indication that the veteran's L4-L-5 bulging 
discs, lumbar myositis, and right L5 radiculopathy has 
markedly interfered with employment or caused frequent 
hospitalizations.


ORDER

A 60 percent disability evaluation for L4-L-5 bulging disc, 
lumbar myositis, and right L5 radiculopathy is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

